                                                                                        ']      1

                                                                              • ^ •>. Liic-i :' Ci COUA.
                       IN THE UNITED STATES DISTRICT COURT                         SAVA):          oiv.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                             ^ PH k' \Z
                                   SAVANNAH DIVISION


                                                                                "so'Tr-t,
 UNITED STATES OF AMERICA,

                Plaintiff,                        CRIMINAL ACTION NO.: 4:I9CR33


        V.



 ANDRE McIVER,

                Defendant.




                                          ORDER


This matter is before the Court on the Motion for Leave of Absence by Jennifer G. Solari,

counsel for Plaintiff, for the dates of March 29, 2019 and May 15, 2019 through and including

May 17, 2019. (Doc. 21.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this            day of March, 2019.




                                                   CWKISTOPHER L. RAY
                                                   MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
